Exhibit 10.5

 

SEAGATE TECHNOLOGY PUBLIC LIMITED COMPANY

EMPLOYEE STOCK PURCHASE PLAN
(as amended and restated)

 

1.                                       PURPOSE

 

The purpose of this Plan is to provide an opportunity for Employees of Seagate
Technology plc, an Irish company (the “Corporation”) and its Designated
Subsidiaries, to purchase Ordinary Shares and thereby to have an additional
incentive to contribute to the prosperity of the Corporation. It is the
intention of the Corporation that the Plan qualify as an “Employee Stock
Purchase Plan” under Section 423 of the U.S. Internal Revenue Code of 1986, as
amended (the “Code”), and the Plan shall be administered in accordance with this
intent. In addition, the Plan authorizes the grant of options pursuant to
sub-plans or special rules adopted by the Administrator designed to achieve
desired tax or other objectives in particular locations outside of the United
States, which sub-plans shall not be required to comply with the requirements of
Section 423 of the Code or all of the specific provisions of the Plan, including
but not limited to terms relating to eligibility, Offering Periods, Purchase
Periods, or Purchase Price.

 

2.                                    DEFINITIONS

 

2.1           “Applicable Law” shall mean the legal requirements relating to the
administration of an employee stock purchase plan under applicable U.S. state
corporate laws, U.S. federal and applicable state securities laws, the Code, any
stock exchange rules or regulations and the applicable laws of any other country
or jurisdiction, as such laws, rules, regulations and requirements shall be in
place from time to time.

 

2.2           “Board” shall mean the Board of Directors of the Corporation.

 

2.3           “Code” shall mean the U.S. Internal Revenue Code of 1986, as
amended. Any reference to a section of the Code herein shall be a reference to
any successor or amended section of the Code.

 

2.4           “Committee” shall mean the committee appointed by the Board in
accordance with Section 15 of the Plan.

 

2.4           “Companies Act” shall mean the Companies Act 1963 of Ireland.

 

2.5           “Compensation” shall mean an Employee’s base cash compensation and
commissions, but shall exclude such items as allowances, differentials, bonuses
or premiums such as those for working shifts or overtime, payments for incentive
compensation, incentive payments, bonuses, income from the exercise or vesting
or the sale, exchange or other disposition of a compensatory share award granted
to the Employee by the Corporation or a Designated Subsidiary, and other forms
of extraordinary compensation. The Committee shall have the authority to
determine and

 

(ESPP – JULY 2010)

 

1

--------------------------------------------------------------------------------


 

approve all forms of pay to be included in the definition of Compensation and
may change the definition on a prospective basis.

 

2.6           “Corporation” shall mean Seagate Technology plc, a public company
incorporated under the laws of the Republic of Ireland with limited liability
under registered number 480010, or any successor thereto.

 

2.7           “Designated Subsidiary” shall mean a Subsidiary that has been
designated by the Committee in its sole discretion as eligible to participate in
the Plan with respect to its Employees.

 

2.8           “Effective Date” shall mean the date on which the registration
statement on Form S-1 filed with the U.S. Securities and Exchange Commission
pursuant to Rule 424 under the Securities Act for the initial public offering of
Seagate Technology common stock (the “Registration Statement”) became effective.

 

2.9           “Employee” shall mean an individual classified as an employee
(within the meaning of Code Section 3401(c) and the regulations thereunder) by
the Corporation or a Designated Subsidiary on the Corporation’s or such
Designated Subsidiary’s payroll records during the relevant participation
period. Employee shall not include individuals whose employment is for less than
the specific number of days determined by the Committee as of the “Offering
Date.” Individuals classified as independent contractors, consultants, advisers,
or members of the Board or the board of directors of a Designated Subsidiary are
not considered “Employees” by virtue of such station.

 

2.10         “Exchange Act” shall mean the U.S. Securities Exchange Act of 1934,
as amended.

 

2.11         “Fair Market Value” on a given date of determination (i.e., an
Offering Date or Purchase Date, as appropriate) shall mean the value of the
Ordinary Shares determined as follows: (i) if the Shares are listed on any
established stock exchange or a national market system, the Fair Market Value
shall be the closing sales price for a Share (or the closing bid, if no sales
were reported) on the date of determination as quoted on such exchange or system
on which the Shares have the highest average trading volume, as reported in The
Wall Street Journal or such other source as the Committee deems reliable, or
(ii) if the Shares are regularly quoted by a recognized securities dealer but
selling prices are not reported, the Fair Market Value shall be the mean of the
closing bid and asked prices for the Shares on the date of such determination,
as reported in The Wall Street Journal or such other source as the Committee
deems reliable, or, (iii) in the absence of an established market for the
Shares, the Fair Market Value thereof shall be determined in good faith by the
Board. For purposes of the Offering Date under the first Offering Period, the
Fair Market Value of a share of Seagate Technology common stock shall be the
initial price to the public as set forth in the final prospectus included with
the Registration Statement.

 

2

--------------------------------------------------------------------------------


 

2.12         “Offering Date” shall mean the first Trading Day of an Offering
Period under the Plan; provided that the Offering Date of the first Offering
Period will be the Effective Date.

 

2.13         “Offering Period” shall mean a period of approximately twelve (12)
months during which an option granted pursuant to the Plan may be exercised;
provided, however, that effective for Offering Periods commencing on or after
February 1, 2006, the term “Offering Period” shall mean a period of
approximately six (6) months during which an option granted pursuant to the Plan
may be exercised.  For Offering Periods that commence prior to February 1, 2006,
the Plan shall be implemented by a series of Offering Periods of approximately
twelve (12) months duration, with new Offering Periods commencing on the first
Trading Day on or after February 1 and August 1 of each year and ending on the
last Trading Day in the twelve month period ending on January 31 and July 31 of
the subsequent year; provided that the first Offering Period shall commence on
the Effective Date and shall end on the last Trading Day on or before
January 31, 2004.  Effective for Offering Periods that commence on or after
February 1, 2006, the Plan shall be implemented by a series of Offering Periods
of approximately six (6) months duration, with new Offering Periods commencing
on the first Trading Day on or after February 1 and August 1 of each year and
ending on the last Trading Day in the six-month period ending on the next
July 31 and January 31, respectively.  The duration and timing of Offering
Periods may be changed or modified by the Committee.

 

2.14         “Offering Price” shall mean the Fair Market Value of a Share on the
Offering Date of an Offering Period.

 

2.15         “Officer” shall mean a person who is an officer of the Corporation
within the meaning of Section 16 of the Exchange Act and the rules and
regulations promulgated thereunder.

 

2.16         “Ordinary Share” or “Share” means an ordinary share of the Company,
nominal value US$0.00001.

 

2.17         “Participant” shall mean a participant in the Plan as described in
Section 5 of the Plan.

 

2.18         “Plan” shall mean this Employee Stock Purchase Plan, as amended and
restated.

 

2.19         “Purchase Date” shall mean the last Trading Day of each Purchase
Period.

 

2.20         “Purchase Period” shall mean, with respect to Offering Periods that
commence on prior to February 1, 2006, the period of approximately six
(6) months commencing after one Purchase Date and ending with the next Purchase
Date, with new Purchase Periods commencing on the first Trading Day on or after
February 1 and August 1 of each year and ending on the last Trading Day in the
six-month period ending on the next July 31 and January 31, respectively;
provided that the first Purchase Period shall commence on the Effective Date and
shall end at the completion of the seventh complete calendar month following the
Effective Date unless otherwise determined by the

 

3

--------------------------------------------------------------------------------


 

Committee. The second Purchase Period of the first Offering Period shall begin
on the first Trading Day following the end of the first Purchase Period and
shall end on the last Trading Day on or before January 31, 2004. Subsequent
Purchase Periods, if any, shall run consecutively after the termination of the
preceding Purchase Period.  Notwithstanding anything herein to the contrary,
effective for Offering Periods that commence on or after February 1, 2006,
“Purchase Period” shall have the same meaning as the term “Offering Period.”

 

2.21         “Purchase Price” shall have the meaning set out in Section 8.2.

 

2.22         “Securities Act” shall mean the U.S. Securities Act of 1933, as
amended.

 

2.23         “Shareowner” shall mean a record holder of Ordinary Shares entitled
to vote such Shares under the Corporation’s by-laws.

 

2.24         “Subsidiary” shall mean any entity treated as a corporation (other
than the Corporation) in an unbroken chain of corporations beginning with the
Corporation, within the meaning of Code Section 424(f), whether or not such
corporation now exists or is hereafter organized or acquired by the Corporation
or a Subsidiary, which is also a subsidiary within the meaning of Section 155 of
the Companies Act.

 

2.25         “Trading Day” shall mean a day on which U.S. national stock
exchanges and the national market system are open for trading and the Ordinary
Shares are being publicly traded on one or more of such exchanges or markets.

 

3.                                    ELIGIBILITY

 

3.1           Any Employee employed by the Corporation or by any Designated
Subsidiary on an Offering Date shall be eligible to participate in the Plan with
respect to the Offering Period commencing on such Offering Date. The Committee
may establish administrative rules requiring that employment commence some
minimum period (not to exceed 30 days) prior to an Offering Date to be eligible
to participate with respect to the Offering Period beginning on that Offering
Date. The Committee may also determine that a designated group of highly
compensated Employees is ineligible to participate in the Plan so long as the
excluded category fits within the definition of “highly compensated employee” in
Code Section 414(q).

 

3.2           No Employee may participate in the Plan if immediately after an
option is granted the Employee owns or is considered to own (within the meaning
of Code Section 424(d)) Ordinary Shares, including Shares which the Employee may
purchase by conversion of convertible securities or under outstanding options
granted by the Corporation, possessing five percent (5%) or more of the total
combined voting power or value of all classes of securities of the Corporation
or of any of its Subsidiaries. All Employees who participate in the Plan shall
have the same rights and privileges under the Plan, except for differences that
may be mandated by local law and that are consistent with Code
Section 423(b)(5); provided that individuals participating in a sub-plan adopted
pursuant to Section 16 which is not designed to qualify under Code section 423
need not have the

 

4

--------------------------------------------------------------------------------


 

same rights and privileges as Employees participating in the Code section 423
Plan. Eligible Employees may not participate in more than one Offering Period at
a time.

 

4.                                    OFFERING PERIODS AND PURCHASE PERIODS

 

4.1           Offering Periods.  With respect to Offering Periods commencing
prior to February 1, 2006, the Plan shall generally be implemented by a series
of twelve (12) month Offering Periods with new Offering Periods commencing on
the first Trading Day on or after February 1 and August 1 and ending on the last
Trading Day in the twelve month periods ending on January 31 and July 31 of the
next calendar year, respectively, or on such other date as the Committee shall
determine. The first Offering Period shall commence on the Effective Date and
shall end on the last Trading Day on or before January 31, 2004. With respect to
Offering Periods commencing on or after February 1, 2006, the Plan shall
generally be implemented by a series of six (6) month Offering Periods with new
Offering Periods commencing on the first Trading Day on or after February 1 and
August 1 and ending on the last Trading Day in the six-month periods ending on
the next July 31 and January 31, respectively, or on such other date as the
Committee shall determine, and continuing thereafter until the Plan is
terminated pursuant to Section 14 hereof. The Committee shall have the authority
to change the frequency and/or duration of Offering Periods (including the
commencement dates thereof) with respect to future offerings if such change is
announced at least five (5) days prior to the scheduled beginning of the first
Offering Period to be affected thereafter.

 

4.2           Purchase Periods.  With respect to Offering Periods commencing
prior to February 1, 2006, each Offering Period shall generally consist of two
(2) consecutive Purchase Periods of six (6) months’ duration, with new Purchase
Periods commencing on the first Trading Day on or after February 1 and August 1
of each year and ending on the last Trading Day in the six-month period ending
on the next July 31 and January 31, respectively. With respect to Offering
Periods commencing on or after February 1, 2006, each Offering Period shall
generally consist of one (1) Purchase Period that runs concurrently with the
Offering Period. The last Trading Day of each Purchase Period shall be the
“Purchase Date” for such Purchase Period; provided that the first Purchase
Period shall commence on the Effective Date and shall end at the completion of
the seventh complete calendar month following the Effective Date unless
otherwise determined by the Committee. The second Purchase Period of the first
Offering Period shall begin on the first Trading Day following the end of the
first Purchase Period and shall end on the last Trading Day on or before
January 31, 2004. Subsequent Purchase Periods, if any, shall run consecutively
after the termination of the preceding Purchase Period. The Committee shall have
the power to change the duration and/or frequency of Purchase Periods with
respect to future purchases if such change is announced at least five (5) days
prior to the scheduled beginning of the first Purchase Period to be affected.

 

5.                                    PARTICIPATION

 

5.1           An Employee who is eligible to participate in the Plan in
accordance with its terms at the beginning of an Offering Period shall
automatically receive an option in accordance with Section 8.1 and may become a
Participant by completing and

 

5

--------------------------------------------------------------------------------


 

submitting, on or before the date prescribed by the Committee with respect to a
given Offering Period, a completed payroll deduction authorization and Plan
enrollment form provided by the Corporation or by following an electronic or
other enrollment process as prescribed by the Committee. An eligible Employee
may authorize payroll deductions at the rate of any whole percentage of the
Employee’s Compensation, not to exceed ten percent (10%) of the Employee’s
Compensation (or such other percentage as the Committee may establish from time
to time before an Offering Date) of such Employee’s Compensation on each payday
during the Offering Period.  All payroll deductions will be held in a general
corporate account or a trust account. No interest shall be paid or credited to
the Participant with respect to such payroll deductions. The Corporation shall
maintain a separate bookkeeping account for each Participant under the Plan and
the amount of each Participant’s payroll deductions shall be credited to such
account. A Participant may not make any additional payments into such account,
unless payroll deductions are prohibited under Applicable Law, in which case the
provisions of Section 5.2 of the Plan shall apply.

 

5.2           Notwithstanding any other provisions of the Plan to the contrary,
in locations where local law prohibits payroll deductions, an eligible Employee
may elect to participate through contributions to his or her account under the
Plan in a form acceptable to the Committee.  In such event, any such Employees
shall be deemed to be participating in a sub-plan, unless the Committee
otherwise expressly provides that such Employees shall be treated as
participating in the Plan.

 

5.3           Under procedures and at times established by the Committee, a
Participant may withdraw from the Plan during a Purchase Period, by completing
and filing a new payroll deduction authorization and Plan enrollment form with
the Corporation or by following electronic or other procedures prescribed by the
Committee. If a Participant withdraws from the Plan during a Purchase Period,
his or her accumulated payroll deductions will be refunded to the Participant
without interest, his or her right to participate in the current Offering Period
will be automatically terminated and no further payroll deductions for the
purchase of Ordinary Shares will be made during the Offering Period. The
Committee may establish rules pertaining to the timing of withdrawals, limiting
the frequency with which Participants may withdraw and re-enroll in the Plan and
may impose a waiting period on Participants wishing to re-enroll following
withdrawal.

 

5.4           A Participant may change his or her rate of contribution through
payroll deductions only during an open enrollment period or such other times
specified by the Committee by filing a new payroll deduction authorization and
Plan enrollment form or by following electronic or other procedures prescribed
by the Committee. If a Participant has not followed such procedures to change
the rate of contribution, the rate of contribution shall continue at the
originally elected rate throughout the Purchase Period and future Purchase
Periods (including Purchase Periods of subsequent Offering Periods).
Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code, the Committee may reduce a Participant’s payroll
deductions to zero percent (0%) at any time during a Purchase Period scheduled
to end during the current calendar year. Payroll deductions shall re-commence at
the rate provided in such Participant’s enrollment form at the beginning of the
first Purchase Period which is scheduled to end in

 

6

--------------------------------------------------------------------------------


 

the following calendar year, unless terminated by the Participant as provided in
Section 5.3.

 

6.                                    TERMINATION OF EMPLOYMENT

 

In the event any Participant terminates employment with the Corporation and its
Designated Subsidiaries for any reason (including death) prior to the expiration
of a Purchase Period, the Participant’s participation in the Plan shall
terminate and all amounts credited to the Participant’s account shall be paid to
the Participant or, in the case of death, to the Participant’s heirs or estate,
without interest. Whether a termination of employment has occurred shall be
determined by the Committee. If a Participant’s termination of employment occurs
within a certain period of time as specified by the Committee (not to exceed 30
days) prior to the Purchase Date of the Purchase Period then in progress, his or
her option for the purchase of Ordinary Shares will be exercised on such
Purchase Date in accordance with Section 9 as if such Participant were still
employed by the Corporation. Following the purchase of Shares on such Purchase
Date, the Participant’s participation in the Plan shall terminate and all
amounts credited to the Participant’s account shall be paid to the Participant
or, in the case of death, to the Participant’s heirs or estate, without
interest. The Committee may also establish rules regarding when leaves of
absence or changes of employment status will be considered to be a termination
of employment, including rules regarding transfer of employment among Designated
Subsidiaries, Subsidiaries and the Corporation, and the Committee may establish
termination-of-employment procedures for this Plan that are independent of
similar rules established under other benefit plans of the Corporation and its
Subsidiaries; provided that such procedures are not in conflict with the
requirements of Section 423 of the Code.

 

7.                                    SHARES

 

Subject to adjustment as set forth in Section 11, the maximum number of Ordinary
Shares, which may be issued pursuant to the Plan shall be forty million
(40,000,000) Shares, plus an automatic annual increase (the “Annual Increase”)
on the first day of the Corporation’s fiscal year beginning in 2003 equal to the
lesser of two million five hundred thousand (2,500,000) Shares or one-half of
one percent (0.5%) of the outstanding Shares on the last day of the immediately
preceding fiscal year, or such lesser number of Shares as is determined by the
Board.(1) The maximum number of Shares that may be granted collectively to all
Participants within any given Purchase Period is two and one-half million
(2,500,000) Shares; provided, however, that unless and until the Board
determines otherwise, with respect to Purchase Periods commencing on or after
August 1, 2009, the maximum number of Shares that may be granted collectively to
all Participants within any given Purchase Period shall be one and one-half
million (1,500,000) Shares. If, on a given Purchase Date, the number of Shares
with respect to which options are to be exercised exceeds either maximum, the
Corporation shall make pro rata allocation of the Shares remaining available for
purchase in as uniform a manner

 

--------------------------------------------------------------------------------

(1)  Under this provision, effective for fiscal years commencing on or after
fiscal year 2003, the Board has determined that no Shares will be added pursuant
to the Annual Increase until further affirmative action is taken by the Board in
the future.

 

7

--------------------------------------------------------------------------------


 

as shall be practicable and as it shall determine to be equitable. In no event
shall the total number of Shares issued under the Plan exceed seventy-five
million (75,000,000) Shares.

 

8.                                    OFFERING

 

8.1           On the Offering Date of each Offering Period, each eligible
Employee, whether or not such Employee has elected to participate as provided in
Section 5.1, shall be granted an option to purchase that number of whole Shares,
not to exceed one thousand (1,000) Shares (or such other number of Shares as
determined by the Committee), which may be purchased with the payroll deductions
accumulated on behalf of such Employee during each Purchase Period at the
purchase price specified in Section 8.2 below, subject to the additional
limitation that no Employee participating in the Section 423 Plan shall be
granted an option to purchase Shares under the Plan if such option would permit
his or her rights to purchase Shares under all employee stock purchase plans
(described in Section 423 of the Code) of the Corporation and its Subsidiaries
to accrue at a rate which exceeds U.S. twenty-five thousand dollars (U.S.
$25,000) of the Fair Market Value of such Shares (determined at the time such
option is granted) for each calendar year in which such option is outstanding at
any time. For purposes of the Plan, an option is “granted” on a Participant’s
Offering Date. An option will expire upon the earlier to occur of (i) the
termination of a Participant’s participation in the Plan or such Offering Period
(ii) the grant of an option to such Participant on a subsequent Offering Date;
or (iii) the termination of the Offering Period. This Section 8.1 shall be
interpreted so as to comply with Code Section 423(b)(8).

 

8.2           The Purchase Price under each option shall be with respect to a
Purchase Period the lower of (i) a percentage (not less than eighty-five percent
(85%)) established by the Committee (“Designated Percentage”) of the Offering
Price, or (ii) the Designated Percentage of the Fair Market Value of a Share on
the Purchase Date on which the Shares are purchased; provided that the Purchase
Price may be adjusted by the Committee pursuant to Sections 11 or 12 in
accordance with Section 424(a) of the Code. The Committee may change the
Designated Percentage with respect to any future Offering Period, but not to
below eighty-five percent (85%), and the Committee may determine with respect to
any prospective Offering Period that the option price shall be the Designated
Percentage of the Fair Market Value of a Share on the Purchase Date.

 

9.                                    PURCHASE OF SHARES

 

Unless a Participant withdraws from the Plan as provided in Section 5.3 or
except as provided in Sections 12 or 14.2, upon the expiration of each Purchase
Period, a Participant’s option shall be exercised automatically for the purchase
of that number of whole Shares which the accumulated payroll deductions credited
to the Participant’s account at that time shall purchase at the applicable price
specified in Section 8.2. Notwithstanding the foregoing, the Corporation or its
designee may make such provisions and take such action as it deems necessary or
appropriate for the withholding of taxes and/or social insurance which the
Corporation or its Designated Subsidiary is required by Applicable Law. Each
Participant, however, shall be responsible for payment of all individual tax
liabilities arising under the Plan. The Shares purchased upon exercise of an

 

8

--------------------------------------------------------------------------------


 

option hereunder shall be considered for tax purposes to be sold to the
Participant on the Purchase Date.  During his or her lifetime, a Participant’s
option to purchase Shares hereunder is exercisable only by him or her.

 

 

10.                             PAYMENT AND DELIVERY

 

As soon as practicable after the exercise of an option, the Corporation shall
deliver to the Participant a record of the Ordinary Shares purchased and the
balance of any amount of payroll deductions credited to the Participant’s
account not used for the purchase, except as specified below. The Committee may
permit or require that Shares be deposited directly with a broker designated by
the Committee or to a designated agent of the Corporation, and the Committee may
utilize electronic or automated methods of share transfer. The Committee may
require that Shares be retained with such broker or agent for a designated
period of time and/or may establish other procedures to permit tracking of
disqualifying dispositions of such Shares. The Corporation shall retain the
amount of payroll deductions used to purchase Shares as full payment for the
Shares and the Shares shall then be fully paid and non-assessable. No
Participant shall have any voting, dividend, or other Shareowner rights with
respect to Shares subject to any option granted under the Plan until the Shares
subject to the option have been purchased and delivered to the Participant as
provided in this Section 10. The Committee may in its discretion direct the
Corporation to retain in a Participant’s account for the subsequent Purchase
Period or Offering Period any payroll deductions which are not sufficient to
purchase a whole Share or return such amount to the Participant. Any other
amounts left over in a Participant’s account after a Purchase Date shall be
returned to the Participant.

 

11.                             RECAPITALIZATION

 

Subject to any required action by the Shareowners of the Corporation, if there
is any change in the outstanding Ordinary Shares because of a merger,
consolidation, spin-off, reorganization, recapitalization, dividend in property
other than cash, share split, reverse share split, share dividend, liquidating
dividend, combination or reclassification of the Ordinary Shares (including any
such change in the number of Shares effected in connection with a change in
domicile of the Corporation), or any other increase or decrease in the number of
Ordinary Shares effected without receipt of consideration by the Corporation,
provided that conversion of any convertible securities of the Corporation shall
not be deemed to have been “effected without consideration,” the number of
securities covered by each option under the Plan which has not yet been
exercised and the number of securities which have been authorized and remain
available for issuance under the Plan, as well as the maximum number of
securities which may be purchased by a Participant in a Purchase Period, the
number of securities in the Annual Increase, and the price per share covered by
each option under the Plan which has not yet been exercised, may be
appropriately adjusted by the Board, and the Board shall take any further
actions which, in the exercise of its discretion, may be necessary or
appropriate under the circumstances. The Board’s determinations under this
Section 11 shall be conclusive and binding on all parties.

 

9

--------------------------------------------------------------------------------


 

12.                             MERGER, LIQUIDATION, OTHER CORPORATION
TRANSACTIONS

 

12.1         In the event of the proposed liquidation or dissolution of the
Corporation, the Offering Period will terminate immediately prior to the
consummation of such proposed transaction, unless otherwise provided by the
Board in its sole discretion, and all outstanding options shall automatically
terminate and the amounts of all payroll deductions will be refunded without
interest to the Participants.

 

12.2         In the event of a proposed sale of all or substantially all of the
assets of the Corporation, or the merger or consolidation or similar combination
of the Corporation with or into another entity, then in the sole discretion of
the Board, (1) each option shall be assumed or an equivalent option shall be
substituted by the successor corporation or parent or subsidiary of such
successor entity, (2) a date established by the Board on or before the date of
consummation of such merger, consolidation, combination or sale shall be treated
as a Purchase Date, and all outstanding options shall be exercised on such date,
(3) all outstanding options shall terminate and the accumulated payroll
deductions will be refunded without interest to the Participants, or
(4) outstanding options shall continue unchanged.

 

13.                             TRANSFERABILITY

 

Neither payroll deductions credited to a Participant’s bookkeeping account nor
any rights to exercise an option or to receive Shares under the Plan may be
voluntarily or involuntarily assigned, transferred, pledged, or otherwise
disposed of in any way, and any attempted assignment, transfer, pledge, or other
disposition shall be null and void and without effect. If a Participant in any
manner attempts to transfer, assign or otherwise encumber his or her rights or
interests under the Plan, other than as permitted by the Code, such act shall be
treated as an election by the Participant to discontinue participation in the
Plan pursuant to Section 5.3.

 

14.                             AMENDMENT OR TERMINATION OF THE PLAN

 

14.1                           The Plan shall continue until terminated in
accordance with Section 14.2.

 

14.2         The Board may, in its sole discretion, insofar as permitted by law,
terminate or suspend the Plan, or revise or amend it in any respect whatsoever,
except that, without approval of the Shareowners, no such revision or amendment
shall increase the number of Shares subject to the Plan, other than an
adjustment under Section 7 and Section 11 of the Plan, or make other changes for
which Shareowner approval is required under Applicable Law. Upon a termination
or suspension of the Plan, the Board may in its discretion (i) return without
interest, the payroll deductions credited to Participants’ accounts to such
Participants or (ii) set an earlier Purchase Date with respect to an Offering
Period and Purchase Period then in progress.

 

15.                             ADMINISTRATION

 

15.1         The Board shall appoint a committee of one or more individuals to
administer the Plan (the “Committee”), which, unless otherwise specified by the
Board, shall consist of

 

10

--------------------------------------------------------------------------------


 

the members of the Corporation’s Administrative Committee, as constituted from
time to time in accordance with its charter, and generally made up of senior
members of management from the Corporation’s Legal, Finance and Human Resources
functions.  The Committee will serve for such period of time as the Board or the
Compensation Committee of the Board may specify and whom the Board or the
Compensation Committee of the Board may remove at any time. The Committee will
have the authority and responsibility for the day-to-day administration of the
Plan, the authority and responsibility specifically provided in this Plan and
any additional duty, responsibility and authority delegated to the Committee by
the Board or the Compensation Committee of the Board, which may include any of
the functions assigned to the Board in this Plan. The Committee may delegate to
one or more individuals the day-to-day administration of the Plan. The Committee
shall have full power and authority to adopt, amend and rescind any rules and
regulations which it deems desirable and appropriate for the proper
administration of the Plan, to construe and interpret the provisions and
supervise the administration of the Plan, to make factual determinations
relevant to Plan entitlements and to take all action in connection with
administration of the Plan as it deems necessary or advisable, consistent with
the delegation from the Board or the Compensation Committee of the Board.
Decisions of the Board or the Compensation Committee of the Board and the
Committee shall be final and binding upon all participants. Any decision reduced
to writing and signed by a majority of the members of the Committee shall be
fully effective as if it had been made at a meeting of the Committee duly held.
The Corporation shall pay all expenses incurred in the administration of the
Plan.

 

15.2         In addition to such other rights of indemnification as they may
have as members of the Board or officers or employees of the Corporation,
members of the Board and of the Committee shall be indemnified by the
Corporation against all reasonable expenses, including attorneys’ fees, actually
and necessarily incurred in connection with the defense of any action, suit or
proceeding, or in connection with any appeal therein, to which they or any of
them may be a party by reason of any action taken or failure to act under or in
connection with the Plan, or any right granted under the Plan, and against all
amounts paid by them in settlement thereof (provided such settlement is approved
by independent legal counsel selected by the Corporation) or paid by them in
satisfaction of a judgment in any such action, suit or proceeding, except in
relation to matters as to which it shall be adjudged in such action, suit or
proceeding that such person is liable for gross negligence, bad faith or
intentional misconduct in duties; provided, however, that within sixty (60) days
after the institution of such action, suit or proceeding, such person shall
offer to the Corporation, in writing, the opportunity at its own expense to
handle and defend the same.

 

16.                             COMMITTEE RULES FOR FOREIGN JURISDICTIONS

 

The Committee may adopt rules or procedures relating to the operation and
administration of the Plan to accommodate the specific requirements of local
laws and procedures. Without limiting the generality of the foregoing, the
Committee is specifically authorized to adopt rules and procedures regarding
handling of payroll deductions or other contributions by Participants, payment
of interest, conversion of local currency, payroll tax, withholding procedures
and handling of share certificates which

 

11

--------------------------------------------------------------------------------


 

vary with local requirements; however, if such varying provisions are not in
accordance with the provisions of Section 423(b) of the Code, including but not
limited to the requirement of Section 423(b)(5) of the Code that all options
granted under the Plan shall have the same rights and privileges unless
otherwise provided under the Code and the regulations promulgated thereunder,
then the individuals affected by such varying provisions shall be deemed to be
participating under a sub-plan and not the Plan.  The Committee may also adopt
sub-plans applicable to particular Subsidiaries or locations, which sub-plans
may be designed to be outside the scope of Code section 423. The rules of such
sub-plans may take precedence over other provisions of this Plan, with the
exception of Section 7, but unless otherwise superseded by the terms of such
sub-plan, the provisions of this Plan shall govern the operation of such
sub-plan.

 

17.          SECURITIES LAWS REQUIREMENTS

 

17.1         No option granted under the Plan may be exercised to any extent
unless the Shares to be issued upon such exercise under the Plan are covered by
an effective registration statement pursuant to the Securities Act and the Plan
is in compliance with all applicable provisions of law, domestic or foreign,
including, without limitation, the Securities Act, the Exchange Act, the
rules and regulations promulgated thereunder, applicable state and foreign
securities laws and the requirements of any stock exchange upon which the Shares
may then be listed, subject to the approval of counsel for the Corporation with
respect to such compliance. If on a Purchase Date in any Offering Period
hereunder, the Plan is not so registered or in such compliance, options granted
under the Plan which are not in compliance shall not be exercised on such
Purchase Date, and the Purchase Date shall be delayed until the Plan is subject
to such an effective registration statement and such compliance, except that the
Purchase Date shall not be delayed more than twelve (12) months and the Purchase
Date shall in no event be more than twenty-seven (27) months from the Offering
Date. If, on the Purchase Date of any offering hereunder, as delayed to the
maximum extent permissible, the Plan is not registered and in such compliance,
options granted under the Plan which are not in compliance shall not be
exercised and all payroll deductions accumulated during the Offering Period
(reduced to the extent, if any, that such deductions have been used to acquire
Shares) shall be returned to the Participants, without interest. The provisions
of this Section 17 shall comply with the requirements of Section 423(b)(5) of
the Code to the extent applicable.

 

17.2         As a condition to the exercise of an option, the Corporation may
require the person exercising such option to represent and warrant at the time
of any such exercise that the Shares are being purchased only for investment and
without any present intention to sell or distribute such Shares if, in the
opinion of counsel for the Corporation, such a representation is required by any
of the aforementioned applicable provisions of law.

 

18.          GOVERNMENTAL REGULATIONS

 

This Plan and the Corporation’s obligation to sell and deliver Ordinary Shares
under the Plan shall be subject to the approval of any governmental authority
required in

 

12

--------------------------------------------------------------------------------


 

connection with the Plan or the authorization, issuance, sale, or delivery of
Shares hereunder.

 

19.          NO ENLARGEMENT OF EMPLOYEE RIGHTS

 

Nothing contained in this Plan shall be deemed to give any Employee or other
individual the right to be retained in the employ or service of the Corporation
or any Designated Subsidiary or to interfere with the right of the Corporation
or Designated Subsidiary to discharge any Employee or other individual at any
time, for any reason or no reason, with or without notice.

 

20.          GOVERNING LAW

 

This Plan shall be governed by applicable laws of the State of California.

 

21.          EFFECTIVE DATE

 

This Plan shall be effective on the Effective Date, subject to approval of the
Shareowners of the Corporation within twelve (12) months before or after its
date of adoption by the Board.

 

22.          REPORTS

 

Individual accounts shall be maintained for each Participant in the Plan.
Statements of account shall be given to Participants at least annually, which
statements shall set forth the amounts of payroll deductions, the Purchase
Price, the number of Shares purchased and the remaining cash balance, if any.

 

23.          DESIGNATION OF BENEFICIARY FOR OWNED SHARES

 

With respect to Ordinary Shares purchased by the Participant pursuant to the
Plan and held in an account maintained by the Corporation or its assignee on the
Participant’s behalf, the Participant may be permitted to file a written
designation of beneficiary, who is to receive any Shares and cash, if any, from
the Participant’s account under the Plan in the event of such Participant’s
death subsequent to the end of a Purchase Period but prior to delivery to him or
her of such Shares and cash.  In addition, a Participant may file a written
designation of a beneficiary who is to receive any cash from the Participant’s
account under the Plan in the event of such Participant’s death prior to the
Purchase Date of an Offering Period.  If a Participant is married and the
designated beneficiary is not the spouse, spousal consent shall be required for
such designation to be effective, to the extent required by local law. The
Participant (and if required under the preceding sentence, his or her spouse)
may change such designation of beneficiary at any time by written notice.
Subject to local legal requirements, in the event of a Participant’s death, the
Corporation or its assignee shall deliver any Shares and/or cash to the
designated beneficiary. Subject to local law, in the event of the death of a
Participant and in the absence of a beneficiary validly designated who is living
at the time of such Participant’s death, the Corporation shall deliver such
Shares and/or cash to the executor or

 

13

--------------------------------------------------------------------------------


 

administrator of the estate of the Participant, or if no such executor or
administrator has been appointed (to the knowledge of the Corporation), the
Corporation in its sole discretion, may deliver (or cause its assignee to
deliver) such Shares and/or cash to the spouse, or to any one or more dependents
or relatives of the Participant, or if no spouse, dependent or relative is known
to the Corporation, then to such other person as the Corporation may determine.
The provisions of this Section 23 shall in no event require the Corporation to
violate local law, and the Corporation shall be entitled to take whatever action
it reasonably concludes is desirable or appropriate in order to transfer the
assets allocated to a deceased Participant’s account in compliance with local
law.

 

24.          ADDITIONAL RESTRICTIONS OF RULE 16b-3.

 

The terms and conditions of options granted hereunder to, and the purchase of
Ordinary Shares by, persons subject to Section 16 of the Exchange Act shall
comply with the applicable provisions of Rule 16b-3.  This Plan shall be deemed
to contain, and such options shall contain, and the Shares issued upon exercise
thereof shall be subject to, such additional conditions and restrictions, if
any, as may be required by Rule 16b-3 to qualify for the maximum exemption from
Section 16 of the Exchange Act with respect to Plan transactions.

 

25.          NOTICES

 

All notices or other communications by a Participant to the Corporation under or
in connection with the Plan shall be deemed to have been duly given when
received in the form specified by the Corporation at the location, or by the
person, designated by the Corporation for the receipt thereof.

 

14

--------------------------------------------------------------------------------


 

APPENDIX A

 

SEAGATE TECHNOLOGY PUBLIC LIMITED COMPANY

DESIGNATED SUBSIDIARIES

 

Seagate Technology (US) Holdings, Inc.

Seagate US LLC

Seagate Technology Australia Pty. Limited

Seagate Technology SAS

Seagate Technology GmbH

Seagate Technology (Hong Kong) Limited

Seagate Technology AB

Seagate Technology Taiwan Ltd.

Seagate Technology International (Wuxi) Co. Ltd.

Seagate Technology (Ireland)

Penang Seagate Industries (M) Sdn. Bhd.

Seagate Technology Media (Ireland)

Nippon Seagate Inc.

Seagate Singapore International Headquarters Pte. Ltd.

Seagate Technology (Marlow) Limited

Seagate Technology (Thailand) Limited

Seagate Technology International

Maxtor Technology (Suzhou) Co. Ltd.

Seagate International (Johor) Sdn. Bhd.

Seagate Technology Republic Ireland Limited

Seagate Technology HDD (India) Private Limited

Seagate Technology (Netherlands) B.V.

 

--------------------------------------------------------------------------------


 

APPENDIX B

 

SUBPLAN UNDER THE SEAGATE TECHNOLOGY PUBLIC LIMITED COMPANY EMPLOYEE STOCK
PURCHASE PLAN

 

1.                                      Purpose.  The purpose of this subplan
under the Seagate Technology public limited company Employee Stock Purchase Plan
(the “Subplan”) is to permit eligible contract workers who perform work for the
Corporation in the countries designated from time to time by the Committee in
its sole discretion and listed on Exhibit A to the Subplan (any one such
individual a “Contractor,” and collectively, “Contractors”) to participate in
the Seagate Technology public limited company Employee Stock Purchase Plan (the
“ESPP”).

 

2.                                      Terms of the Subplan.  The terms and
conditions of the Subplan shall in all respects be identical to those set forth
in the ESPP except as set forth in this Subplan. Capitalized terms not otherwise
defined in this Subplan shall have the same meaning as set forth in the ESPP.

 

3.                                      Definition of Employee.  For purposes of
the Subplan, references to Employees in the ESPP shall include Contractors.

 

4.                                      Exhibit A.  The Committee shall have the
authority in its sole discretion to amend the list of countries on Exhibit A
attached to this Subplan as necessary and desirable and for such amendments to
take effect as shall be determined by the Committee in its sole and absolute
discretion.

 

5.                                      Terms of the ESPP.  Except as set forth
above, Contractors who participate under the ESPP shall be subject to the terms
and conditions set forth in the ESPP.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Estonia

Lebanon

Poland

Russia

Turkey

 

--------------------------------------------------------------------------------


 

APPENDIX C

 

SUBPLAN UNDER THE SEAGATE TECHNOLOGY PUBLIC LIMITED COMPANY EMPLOYEE STOCK
PURCHASE PLAN FOR EMPLOYEES IN MALAYSIA

 

1.                                      Purpose.  The purpose of this subplan
under the Seagate Technology public limited company Employee Stock Purchase Plan
(the “Subplan”) is to set forth requirements with respect to the participation
by eligible Employees at Penang Seagate Industries (M) Sdn. Bhd. and Seagate
International (Johor) Sdn. Bhd. in Malaysia in the Seagate Technology public
limited company Employee Stock Purchase Plan (the “ESPP”).

 

2.                                      Terms of the Subplan.  The terms and
conditions of the Subplan shall in all respects be identical to those set forth
in the ESPP, except as set forth in this Subplan. Capitalized terms not
otherwise defined in this Subplan shall have the same meanings as set forth in
the ESPP.

 

3.             Conditions Upon Issuance of Shares.

 

3.1           Notwithstanding Sections 5.1 and 9 of the ESPP, no payroll
deductions shall be made and no Shares shall be issued with respect to options
held by Participants in Malaysia unless the exercise of such option and the
issuance and delivery of such Shares pursuant thereto shall comply with all
applicable provisions of law, domestic or foreign, including the Securities Act,
the Exchange Act, the rules and regulations promulgated thereunder, the
requirements of any share exchange upon which the Shares may then be listed, and
the Malaysian Employment Act of 1955 and the regulations promulgated thereunder,
and shall be further subject to the approval of counsel for the Corporation with
respect to such compliance.

 

3.2           The Corporation’s obligations to make payroll deductions pursuant
to the written instructions of Participants in Malaysia and to issue Shares to
Participants in Malaysia under the ESPP are specifically conditioned upon
receiving approval in writing from the Director General of Labour of the
Ministry of Human Resources in Malaysia authorizing payroll deductions for
Participants in Malaysia. Unless and until such approval is granted, the
Committee shall have the authority in its sole discretion to extend or terminate
Purchase Periods and/or Offering Periods, and to modify or rescind any
conditional rights the Corporation or its Designated Subsidiaries in Malaysia
may have to receive funds from Participants in Malaysia pursuant to such
Participants’ written instructions.

 

4.                                      Minimum Purchase.  Notwithstanding
Sections 5 and 9 of the ESPP, purchases will not be made for Participants in
Malaysia with respect to a given Purchase Period unless the applicable
Participant has accumulated sufficient payroll deductions during such Purchase
Period to purchase at least ten (10) whole Shares.  In the event a Participant
in Malaysia has not accumulated sufficient payroll deductions during a given
Purchase Period to purchase at least ten (10) 

 

--------------------------------------------------------------------------------


 

whole Shares, such Participant will be deemed to have withdrawn from the Plan
with respect to that Purchase Period and his or her payroll deductions will be
refunded to the Participant without interest promptly following the end of the
Purchase Period.

 

5.                                      Terms of the ESPP.  Except as set forth
above, Participants in Malaysia shall be subject to the terms and conditions set
forth in the ESPP.

 

--------------------------------------------------------------------------------


 

APPENDIX D

 

SUBPLAN UNDER THE SEAGATE TECHNOLOGY PUBLIC LIMITED COMPANY EMPLOYEE
STOCKPURCHASE PLAN FOR EMPLOYEES IN THAILAND

 

1.                                      Purpose.  The purpose of this subplan
under the Seagate Technology public limited company Employee Stock Purchase Plan
(the “Subplan”) is to set forth requirements with respect to the participation
by eligible Employees at Seagate Technology (Thailand) Limited in Thailand in
the Seagate Technology public limited company Employee Stock Purchase Plan (the
“ESPP”).

 

2.                                      Terms of the Subplan.  The terms and
conditions of the Subplan shall in all respects be identical to those set forth
in the ESPP, except as set forth in this Subplan. Capitalized terms not
otherwise defined in this Subplan shall have the same meanings as set forth in
the ESPP.

 

3.                                      Conditions Upon Issuance of Shares.

 

3.1           Notwithstanding Section 9 of the ESPP, Shares shall not be issued
with respect to options held by Participants in Thailand unless the exercise of
such options and the issuance and delivery of such Shares pursuant thereto shall
comply with all applicable provisions of law, domestic or foreign, including the
Securities Act, the Exchange Act, the rules and regulations promulgated
thereunder, the requirements of any share exchange upon which the Shares may
then be listed, and the Thai Securities and Exchange Act and the regulations
promulgated thereunder, and shall be further subject to the approval of counsel
for the Corporation with respect to such compliance.

 

3.2           The Corporation’s obligation to issue Shares to Participants in
Thailand under the ESPP is specifically conditioned upon receiving approval from
the Thai Securities and Exchange Commission for the issuance of securities under
the ESPP to Participants in Thailand. Unless and until such approval is granted,
the Committee shall have the authority in its sole discretion to extend or
terminate Purchase Periods and/or Offering Periods, and to modify or rescind any
conditional rights the Corporation or its Designated Subsidiary in Thailand may
have to receive funds from Participants in Thailand pursuant to such
Participants’ written instructions.

 

4.                                      Minimum Purchase.  Notwithstanding
Sections 5 and 9 of the ESPP, purchases will not be made for Participants in
Thailand with respect to a given Purchase Period unless the applicable
Participant has accumulated sufficient payroll deductions during such Purchase
Period to purchase at least ten (10) whole Shares.  In the event a Participant
in Thailand has not accumulated sufficient payroll deductions during a given
Purchase Period to purchase at least ten (10) whole Shares, such Participant
will be deemed to have withdrawn from the Plan with respect to that Purchase
Period and his or her payroll deductions will be

 

--------------------------------------------------------------------------------


 

refunded to the Participant without interest promptly following the end of the
Purchase Period.

 

5.                                      Terms of the ESPP.  Except as set forth
above, Participants in Thailand shall be subject to the terms and conditions set
forth in the ESPP.

 

--------------------------------------------------------------------------------


 

APPENDIX E

 

SUBPLAN UNDER THE SEAGATE TECHNOLOGY PUBLIC LIMTED COMPANY EMPLOYEE STOCK
PURCHASE PLAN FOR EMPLOYEES IN SINGAPORE

 

1.                                      Purpose.  The purpose of this subplan
under the Seagate Technology public limited company Employee Stock Purchase Plan
(the “Subplan”) is to set forth requirements with respect to the participation
by eligible Employees at Seagate Technology International and Seagate Singapore
International Headquarters Pte. Ltd. in Singapore in the Seagate Technology
public limited company Employee Stock Purchase Plan (the “ESPP”).

 

2.                                      Terms of the Subplan.  The terms and
conditions of the Subplan shall in all respects be identical to those set forth
in the ESPP, except as set forth in this Subplan. Capitalized terms not
otherwise defined in this Subplan shall have the same meanings as set forth in
the ESPP.

 

3.                                      Minimum Purchase.  Notwithstanding
Sections 5 and 9 of the ESPP, purchases will not be made for Participants in
Singapore with respect to a given Purchase Period unless the applicable
Participant has accumulated sufficient payroll deductions during such Purchase
Period to purchase at least ten (10) whole Shares.  In the event a Participant
in Singapore has not accumulated sufficient payroll deductions during a given
Purchase Period to purchase at least ten (10) whole Shares, such Participant
will be deemed to have withdrawn from the Plan with respect to that Purchase
Period and his or her payroll deductions will be refunded to the Participant
without interest promptly following the end of the Purchase Period.

 

4.                                      Terms of the ESPP.  Except as set forth
above, Participants in Singapore shall be subject to the terms and conditions
set forth in the ESPP.

 

--------------------------------------------------------------------------------


 

APPENDIX F

 

SUBPLAN UNDER THE SEAGATE TECHNOLOGY PUBLIC LIMITED COMPANY EMPLOYEE STOCK
PURCHASE PLAN FOR EMPLOYEES IN CHINA

 

1.                                      Purpose.  The purpose of this subplan
under the Seagate Technology public limited company Employee Stock Purchase Plan
(the “Subplan”) is to set forth requirements with respect to the participation
by eligible Employees at Seagate Technology International (Wuxi) Co. Ltd. and
Seagate Technology (Suzhou) Co. Ltd.  in China in the Seagate Technology public
limited company Employee Stock Purchase Plan (the “ESPP”).

 

2.                                      Terms of the Subplan.  The terms and
conditions of the Subplan shall in all respects be identical to those set forth
in the ESPP, except as set forth in this Subplan. Capitalized terms not
otherwise defined in this Subplan shall have the same meanings as set forth in
the ESPP.

 

3.                                      Minimum Purchase.  Notwithstanding
Sections 5 and 9 of the ESPP, purchases will not be made for Participants in
China with respect to a given Purchase Period unless the applicable Participant
has accumulated sufficient payroll deductions during such Purchase Period to
purchase at least ten (10) whole Shares.  In the event a Participant in China
has not accumulated sufficient payroll deductions during a given Purchase Period
to purchase at least ten (10) whole Shares, such Participant will be deemed to
have withdrawn from the Plan with respect to that Purchase Period and his or her
payroll deductions will be refunded to the Participant without interest promptly
following the end of the Purchase Period.

 

4.                                      Terms of the ESPP.  Except as set forth
above, Participants in China shall be subject to the terms and conditions set
forth in the ESPP.

 

--------------------------------------------------------------------------------